Citation Nr: 1224393	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision on behalf of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.  A hearing was held in May 2010 before a Veterans Law Judge who is no longer employed by the Board and, thus, is unavailable to participate in the present decision.  A copy of the transcript of the hearing is of record and will be considered as part of the evidence in this appeal.  The case was remanded for additional development in June 2010.

The Board also notes that a November 2011 rating decision granted an increased 100 percent schedular disability rating for posttraumatic stress disorder (PTSD).  A November 2011 supplemental statement of the case, however, continued the denial of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in correspondence dated in May 2012 the Veteran expressed his desire to present testimony at an additional video conference hearing before another Veterans Law Judge.  See 38 C.F.R. § 20.707 (2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge as soon as practicable.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


